Name: Commission Implementing Decision (EU) 2017/2376 of 15 December 2017 amending Implementing Decision (EU) 2015/348 as regards the consistency of the revised targets in the key performance area of cost-efficiency included in the amended national or functional airspace block plans submitted by Malta, Bulgaria and Poland (notified under document C(2017) 8433) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: air and space transport;  Europe;  international law;  organisation of transport;  transport policy;  accounting
 Date Published: 2017-12-19

 19.12.2017 EN Official Journal of the European Union L 337/68 COMMISSION IMPLEMENTING DECISION (EU) 2017/2376 of 15 December 2017 amending Implementing Decision (EU) 2015/348 as regards the consistency of the revised targets in the key performance area of cost-efficiency included in the amended national or functional airspace block plans submitted by Malta, Bulgaria and Poland (notified under document C(2017) 8433) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 549/2004 of the European Parliament and the Council of 10 March 2004 laying down the framework for the creation of the single European sky (the framework Regulation) (1), and in particular Article 11(3)(c) thereof, Having regard to Commission Implementing Regulation (EU) No 390/2013 of 3 May 2013 laying down a performance scheme for air navigation services and network functions (2), and in particular Article 14(2) thereof, Whereas: (1) In accordance with Regulation (EC) No 549/2004, the Member States are to adopt national or functional airspace block (FAB) plans, including binding national targets or targets at the level of FABs, ensuring consistency with the Union-wide performance targets. Regulation (EC) No 549/2004 also provides that the Commission is to assess the consistency of those targets on the basis of the assessment criteria referred to in point (d) of Article 11(6) of that Regulation. Detailed rules in this regard have been set out in Implementing Regulation (EU) No 390/2013. (2) Following the assessment of the performance plans, the Commission adopted Implementing Decision (EU) 2015/348 (3) which established, inter alia, that the targets in the key performance area of cost-efficiency included in the performance plans submitted by Malta, Bulgaria and Poland were consistent with the Union-wide performance targets for the second reference period (2015-2019). (3) The Commission subsequently adopted Commission Implementing Decision (EU) 2017/1985 (4), allowing those Member States, upon their request, to revise their targets in the key performance area of cost-efficiency for the years 2017, 2018 and 2019, in accordance with Article 17(1) of Implementing Regulation (EU) No 390/2013. (4) On that basis, Malta, Bulgaria and Poland each revised those targets and amended their performance plans accordingly and submitted them to the Commission with the request to allow for the revision in 2016. (5) The Commission assessed those amended plans and, in particular, the revised targets, in accordance with Article 14 of Implementing Regulation (EU) No 390/2013. The consistency of the targets in the key performance area of cost-efficiency, expressed in en route determined unit costs, with the Union-wide targets has been assessed in accordance with the principles laid down in point 5, in conjunction with point 1, of Annex IV to Implementing Regulation (EU) No 390/2013, by taking account of, in particular, the trend of en route determined unit costs over the second reference period in relation to the targeted reduction of 3,3 % per year on average and over the combined period of the first and the second reference period (2012-2019) in relation to the targeted reduction of 1,7 % per year on average, as well as the level of en route determined unit costs in comparison to Member States having a similar operational and economic environment. (6) As regards Malta, the assessment showed that the revised targets are based on a planned reduction of its en route determined unit costs over the second reference period by 3 % per year on average. This is marginally below the targeted reduction of the average Union-wide en route determined unit costs over that period. However, over the combined period of the first and the second reference period the planned en route determined unit costs decrease at a higher rate (  4,6 %) than the the Union-wide target. Furthermore, Malta's revised target for 2019 is based on planned en route determined unit costs that are significantly below (40,4 %) the average en route determined unit costs of Member States having a similar operational and economic environment to the one of Malta. The Commission therefore considers that the revised targets of Malta for the years 2017, 2018 and 2019 are consistent with the Union-wide targets in the key performance area of cost-efficiency for the second reference period. (7) As regards Bulgaria, the assessment showed that the revised targets are based on a planned reduction of its en route determined unit costs over the second reference period by 1,1 % per year on average. This is below the targeted reduction of the average Union-wide en route determined unit costs over that period. However, over the combined period of the first and the second reference period the planned en route determined unit costs decrease at a higher rate (  2,3 %) than the Union-wide target. Furthermore, Bulgaria's revised target for 2019 is based on planned en route determined unit costs that are below (3,0 %) the average en route determined unit costs of Member States having a similar operational and economic environment to the one of Bulgaria. The Commission therefore considers that the revised targets of Bulgaria for the years 2017, 2018 and 2019 are consistent with the Union-wide targets in the key performance area of cost-efficiency for the second reference period. (8) As regards Poland, the assessment showed that the revised targets are based on a planned reduction of its en route determined unit costs over the second reference period by 0,1 % per year on average. This is below the targeted reduction of the average Union-wide en route determined unit costs over that period. Over the combined period of the first and the second reference period the planned en route determined unit costs increase (+ 1,4 % per year on average). However, Poland's revised target for 2019 is based on planned en route determined unit costs that are significantly below (14,9 %) the average en route determined unit costs of Member States having a similar operational and economic environment to the one of Poland. Considering that favourable level of en route determined unit costs, and taking into account the specific circumstances which explain the unfavourable trend of en route determined unit costs, notably the taking of necessary measures related to safety, the Commission considers that, on balance, the revised targets of Poland for the years 2017, 2018 and 2019 are consistent with the Union-wide targets in the key performance area of cost-efficiency for the second reference period. (9) Implementing Decision (EU) 2015/348 should therefore be amended, so as to take account of the revised targets of Bulgaria, Malta and Poland. HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision (EU) 2015/348 is replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 15 December 2017. For the Commission Violeta BULC Member of the Commission (1) OJ L 96, 31.3.2004, p. 1. (2) OJ L 128, 9.5.2013, p. 1. (3) Commission Implementing Decision (EU) 2015/348 of 2 March 2015 concerning the consistency of certain targets included in the national or functional airspace block plans submitted pursuant to Regulation (EC) No 549/2004 of the European Parliament and of the Council with the Union-wide performance targets for the second reference period (OJ L 60, 4.3.2015, p. 55). (4) Commission Implementing Decision (EU) 2017/1985 of 31 October 2017 allowing targets in the key performance area of cost-efficiency for the years 2017, 2018 and 2019 for air navigation services of Malta, Bulgaria, and Poland to be revised in accordance with Article 17(1) of Implementing Regulation (EU) No 390/2013 (OJ L 287, 4.11.2017, p. 28). ANNEX ANNEX Performance targets in the key performance areas of safety, environment, capacity and cost-efficiency included in the national or functional airspace block plans submitted pursuant to Regulation (EC) No 549/2004 found to be consistent with the Union-wide performance targets for the second reference period KEY PERFORMANCE AREA OF SAFETY Effectiveness of Safety Management (EOSM) and the application of the severity classification based on the Risk Analysis Tool (RAT) methodology MEMBER STATE FAB EOSM ATM Ground Level % (RAT) ATM overall Level % (RAT) STATE Level ANSP Level 2017 2019 2017 2019 SC Other MO SMI RI's ATM-S SMI RI's ATM-S SMI RI's ATM-S SMI RI's ATM-S Austria FAB CE C D D 94,17 93,33 80 100 100 100 80 80 80 80 80 100 Croatia Czech republic Hungary Slovak Republic Slovenia Ireland UK  IR C C D 80 80 80 100 100 100 80 80 80 80 80 100 United Kingdom Belgium/Lux FAB EC C C D  ¥ 80  ¥ 80  ¥ 80 100 100 100  ¥ 80  ¥ 80  ¥ 80  ¥ 80  ¥ 80 100 France Germany The Netherlands [Switzerland] Poland Baltic C C D  ¥ 80  ¥ 80  ¥ 80 100 100 100  ¥ 80  ¥ 80  ¥ 80 90 90 100 Lithuania Cyprus Blue Med C C D 80 80 80 100 100 100 80 80 80 95 95 100 Greece Italy Malta Bulgaria Danube C C D 90 90 80 100 100 100 80 85 80 90 90 100 Romania Denmark DK  SE C C D 80 80 80 100 100 100 80 80 80 80 80 100 Sweden Estonia NEFAB C C D 95 95 85 100 100 100 90 90 85 100 100 100 Finland Latvia [Norway] Portugal SW C D D 90 90 90 100 100 100 80 80 90 80 80 100 Spain Abbreviations: SC  : Management objective safety culture  as referred to in point 1.1(a) of Section 2 of Annex I to Implementing Regulation (EU) No 390/2013 other MO  : Management objectives as listed in point 1.1(a) of Section 2 of Annex I to Implementing Regulation (EU) No 390/2013 other than safety culture  RIs  : Runway incursions SMI  : Separation minima infringements ATM-S  : ATM-specific occurrences KEY PERFORMANCE AREA OF ENVIRONMENT Horizontal en route flight efficiency of the actual trajectory MEMBER STATE FAB FAB TARGET ENVIRONMENT (%) 2019 Austria FAB CE 1,81 Croatia Czech Republic Hungary Slovak Republic Slovenia Ireland UK  IR 2,99 United Kingdom Belgium/Lux FAB EC 2,96 France Germany The Netherlands [Switzerland] Poland Baltic 1,36 Lithuania Cyprus Blue Med 2,45 Greece Italy Malta Bulgaria Danube 1,37 Romania Denmark DK  SE 1,19 Sweden Estonia NEFAB 1,22 Finland Latvia [Norway] Portugal SW 3,28 Spain KEY PERFORMANCE AREA OF CAPACITY En route Air Traffic Flow Management (ATFM) delay in min/flight MEMBER STATE FAB FAB TARGET EN-ROUTE CAPACITY 2015 2016 2017 2018 2019 Ireland UK  IR 0,25 0,26 0,26 0,26 0,26 United Kingdom Poland Baltic 0,21 0,21 0,21 0,22 0,22 Lithuania Denmark DK  SE 0,10 0,10 0,10 0,09 0,09 Sweden Estonia NEFAB 0,12 0,12 0,13 0,13 0,13 Finland Latvia [Norway] KEY PERFORMANCE AREA OF COST-EFFICIENCY Legend: Key Item Units (A) Total en route Determined Costs (in nominal terms and in national currency) (B) Inflation rate (%) (C) Inflation index (100 = 2009) (D) Total en route Determined Costs (in real 2009 prices and in national currency) (E) Total en route Services Units (TSUs) (F) En route Determined Unit Cost (DUC) (in real 2009 prices and in national currency) BALTIC FAB Charging Zone: Lithuania  Currency: EUR 2015 2016 2017 2018 2019 (A) 23 316 993 23 342 321 24 186 978 25 093 574 25 748 766 (B) 1,7 % 2,2 % 2,5 % 2,2 % 2,2 % (C) 112,9 115,4 118,4 121,0 123,7 (D) 20 652 919 20 223 855 20 434 886 20 737 566 20 814 037 (E) 490 928 508 601 524 877 541 672 559 548 (F) 42,07 39,76 38,93 38,28 37,20 Charging Zone: Poland  Currency: PLN 2015 2016 2017 2018 2019 (A) 658 592 342 687 375 337 807 874 605 840 660 505 795 098 157 (B) 2,4 % 2,5 % 1,1 % 1,9 % 2,4 % (C) 115,9 118,7 111,3 113,4 116,1 (D) 568 474 758 578 848 069 725 678 008 741 339 221 685 060 982 (E) 4 362 840 4 544 000 4 299 929 4 419 000 4 560 000 (F) 130,30 127,39 168,77 167,76 150,23 BLUE MED FAB Charging Zone: Cyprus  Currency: EUR 2015 2016 2017 2018 2019 (A) 52 708 045 53 598 493 55 916 691 57 610 277 59 360 816 (B) 1,6 % 1,7 % 1,7 % 1,8 % 2,0 % (C) 112,9 114,8 116,8 118,9 121,3 (D) 46 681 639 46 676 772 47 881 610 48 459 560 48 952 987 (E) 1 395 081 1 425 773 1 457 140 1 489 197 1 521 959 (F) 33,46 32,74 32,86 32,54 32,16 Charging Zone: Greece  Currency: EUR 2015 2016 2017 2018 2019 (A) 147 841 464 151 226 557 155 317 991 156 939 780 164 629 376 (B) 0,3 % 1,1 % 1,2 % 1,3 % 1,6 % (C) 107,9 109,1 110,4 111,8 113,6 (D) 136 958 572 138 630 543 140 635 901 140 350 008 144 936 752 (E) 4 231 888 4 318 281 4 404 929 4 492 622 4 599 834 (F) 32,36 32,10 31,93 31,24 31,51 Charging Zone: Malta  Currency: EUR 2015 2016 2017 2018 2019 (A) 17 736 060 19 082 057 20 694 940 21 720 523 22 752 314 (B) 1,7 % 1,8 % 1,7 % 1,7 % 1,7 % (C) 111,9 114,0 115,9 117,9 119,9 (D) 15 844 908 16 745 957 17 857 802 18 429 483 18 982 242 (E) 609 000 621 000 880 000 933 000 990 000 (F) 26,02 26,97 20,29 19,75 19,17 DANUBE FAB Charging Zone: Bulgaria  Currency: BGN 2015 2016 2017 2018 2019 (A) 166 771 377 172 805 739 219 350 068 228 283 095 232 773 544 (B) 0,9 % 1,8 % 1,1 % 1,2 % 1,4 % (C) 110,1 112,1 106,9 108,1 109,7 (D) 151 495 007 154 219 178 205 254 233 211 080 244 212 260 655 (E) 2 627 000 2 667 000 3 439 000 3 611 824 3 745 039 (F) 57,67 57,82 59,68 58,44 56,68 Charging Zone: Romania  Currency: RON 2015 2016 2017 2018 2019 (A) 690 507 397 704 650 329 718 659 958 735 119 853 753 216 461 (B) 3,1 % 3,0 % 2,8 % 2,8 % 2,7 % (C) 126,9 130,7 134,4 138,2 141,9 (D) 543 963 841 538 937 162 534 681 066 532 030 334 530 795 951 (E) 4 012 887 4 117 019 4 219 063 4 317 155 4 441 542 (F) 135,55 130,90 126,73 123,24 119,51 DENMARK-SWEDEN FAB Charging Zone: Denmark  Currency: DKK 2015 2016 2017 2018 2019 (A) 726 872 134 724 495 393 735 983 926 749 032 040 750 157 741 (B) 1,8 % 2,2 % 2,2 % 2,2 % 2,2 % (C) 111,6 114,1 116,6 119,1 121,8 (D) 651 263 654 635 160 606 631 342 985 628 704 443 616 095 213 (E) 1 553 000 1 571 000 1 589 000 1 608 000 1 628 000 (F) 419,36 404,30 397,32 390,99 378,44 Charging Zone: Sweden  Currency: SEK 2015 2016 2017 2018 2019 (A) 1 951 544 485 1 974 263 091 1 970 314 688 1 964 628 986 1 958 887 595 (B) 1,6 % 2,4 % 2,1 % 2,0 % 2,0 % (C) 106,1 108,6 110,9 113,1 115,4 (D) 1 840 204 091 1 817 994 673 1 777 040 937 1 737 169 570 1 698 130 296 (E) 3 257 000 3 303 000 3 341 000 3 383 000 3 425 000 (F) 565,00 550,41 531,89 513,50 495,80 FAB CE Charging Zone: Croatia  Currency: HRK 2015 2016 2017 2018 2019 (A) 670 066 531 687 516 987 691 440 691 687 394 177 674 346 800 (B) 0,2 % 1,0 % 1,5 % 2,5 % 2,5 % (C) 109,2 110,4 112,0 114,8 117,7 (D) 613 414 184 622 991 131 617 287 272 598 707 050 573 017 597 (E) 1 763 000 1 783 000 1 808 000 1 863 185 1 926 787 (F) 347,94 349,41 341,42 321,34 297,40 Charging Zone: Czech Republic  Currency: CZK 2015 2016 2017 2018 2019 (A) 3 022 287 900 3 087 882 700 3 126 037 100 3 149 817 800 3 102 014 900 (B) 1,9 % 2,0 % 2,0 % 2,0 % 2,0 % (C) 111,5 113,7 116,0 118,3 120,7 (D) 2 710 775 667 2 715 303 433 2 694 955 079 2 662 212 166 2 570 401 338 (E) 2 548 000 2 637 000 2 717 000 2 795 000 2 881 000 (F) 1 063,88 1 029,69 991,89 952,49 892,19 Charging Zone: Hungary  Currency: HUF 2015 2016 2017 2018 2019 (A) 28 133 097 383 29 114 984 951 29 632 945 277 30 406 204 408 31 345 254 629 (B) 1,8 % 3,0 % 3,0 % 3,0 % 3,0 % (C) 119,3 122,8 126,5 130,3 134,2 (D) 23 587 547 923 23 699 795 100 23 418 852 735 23 330 056 076 23 350 067 982 (E) 2 457 201 2 364 165 2 413 812 2 453 639 2 512 526 (F) 9 599,36 10 024,60 9 702,02 9 508,35 9 293,46 Charging Zone: Slovenia  Currency: EUR 2015 2016 2017 2018 2019 (A) 32 094 283 33 168 798 33 870 218 34 392 801 35 029 005 (B) 1,6 % 2,1 % 1,9 % 2,0 % 2,0 % (C) 111,9 114,3 116,5 118,8 121,2 (D) 28 675 840 29 018 678 29 079 819 28 949 500 28 906 876 (E) 481 500 499 637 514 217 529 770 546 470 (F) 59,56 58,08 56,55 54,65 52,90 NEFAB Charging Zone: Estonia  Currency: EUR 2015 2016 2017 2018 2019 (A) 23 098 175 24 757 151 25 985 553 27 073 003 28 182 980 (B) 3,0 % 3,1 % 3,0 % 3,0 % 3,0 % (C) 123,3 127,1 130,9 134,8 138,9 (D) 18 739 585 19 481 586 19 852 645 20 081 013 20 295 459 (E) 774 641 801 575 827 117 855 350 885 643 (F) 24,19 24,30 24,00 23,48 22,92 Charging Zone: Finland  Currency: EUR 2015 2016 2017 2018 2019 (A) 45 050 000 45 596 000 46 064 000 46 321 000 46 468 000 (B) 1,5 % 1,7 % 1,9 % 2,0 % 2,0 % (C) 114,4 116,4 118,6 121,0 123,4 (D) 39 368 663 39 179 750 38 843 860 38 294 684 37 662 953 (E) 792 600 812 000 827 000 843 000 861 000 (F) 49,67 48,25 46,97 45,43 43,74 Charging Zone: Latvia  Currency: EUR 2015 2016 2017 2018 2019 (A) 22 680 662 23 118 000 23 902 000 24 692 818 25 534 000 (B) 2,5 % 2,3 % 2,3 % 2,3 % 2,3 % (C) 109,7 112,2 114,8 117,4 120,1 (D) 20 683 885 20 603 685 20 823 477 21 028 777 21 256 247 (E) 802 000 824 000 844 000 867 000 890 000 (F) 25,79 25,00 24,67 24,25 23,88 SW FAB Charging Zone: Portugal  Currency: EUR 2015 2016 2017 2018 2019 (A) 111 331 252 117 112 878 121 117 127 124 427 807 127 871 286 (B) 1,2 % 1,5 % 1,5 % 1,5 % 1,5 % (C) 110,5 112,2 113,8 115,5 117,3 (D) 100 758 704 104 424 905 106 399 345 107 692 336 109 037 112 (E) 3 095 250 3 104 536 3 122 232 3 147 209 3 171 128 (F) 32,55 33,64 34,08 34,22 34,38 SPAIN Charging Zone: Spain Continental  Currency: EUR 2015 2016 2017 2018 2019 (A) 620 443 569 622 072 583 622 240 962 625 580 952 627 777 294 (B) 0,8 % 0,9 % 1,0 % 1,0 % 1,1 % (C) 110,6 111,6 112,7 113,9 115,1 (D) 561 172 369 557 638 172 552 025 959 549 379 889 545 563 910 (E) 8 880 000 8 936 000 9 018 000 9 128 000 9 238 000 (F) 63,20 62,40 61,21 60,19 59,06 Charging Zone: Spain Canarias  Currency: EUR 2015 2016 2017 2018 2019 (A) 98 528 223 98 750 683 99 003 882 98 495 359 98 326 935 (B) 0,8 % 0,9 % 1,0 % 1,0 % 1,1 % (C) 110,6 111,6 112,7 113,9 115,1 (D) 89 115 786 88 522 066 87 832 072 86 497 790 85 450 091 (E) 1 531 000 1 528 000 1 531 000 1 537 000 1 543 000 (F) 58,21 57,93 57,37 56,28 55,38 UK-IR FAB Charging Zone: Ireland  Currency: EUR 2015 2016 2017 2018 2019 (A) 118 046 200 121 386 700 125 595 100 129 364 400 130 778 800 (B) 1,1 % 1,2 % 1,4 % 1,7 % 1,7 % (C) 103,7 105,0 106,4 108,2 110,1 (D) 113 811 728 115 644 664 118 001 964 119 511 684 118 798 780 (E) 4 000 000 4 049 624 4 113 288 4 184 878 4 262 135 (F) 28,45 28,56 28,69 28,56 27,87 Charging Zone: United Kingdom  Currency: GBP 2015 2016 2017 2018 2019 (A) 686 348 218 687 119 724 690 004 230 682 569 359 673 089 111 (B) 1,9 % 1,9 % 2,0 % 2,0 % 2,0 % (C) 118,2 120,5 122,9 125,3 127,8 (D) 580 582 809 570 397 867 561 561 156 544 617 914 526 523 219 (E) 10 244 000 10 435 000 10 583 000 10 758 000 10 940 000 (F) 56,68 54,66 53,06 50,62 48,13